Citation Nr: 0706068	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  05-22 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


ISSUE

Entitlement to service connection for bilateral sensorineural 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1966 to 
April 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  


FINDING OF FACT

The veteran has bilateral sensorineural hearing loss caused 
by unprotected exposure to in-service noise trauma in 
Vietnam.


CONCLUSION OF LAW

A bilateral sensorineural hearing loss disorder was incurred 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.385 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" or "possible" is required.  
38 C.F.R. § 3.159(a)(1); Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

The veteran seeks compensation for combat noise exposure 
during his service in Vietnam.  During his August 2006 
hearing he testified that he worked as an Anti-Tank 
Assaultman in Vietnam.  He testified that his work entailed 
the firing of a recoilless rifle, which he said is like a 
cannon.  He testified that this rifle was ten feet long, and 
that the shells that it fired were three feet high.  He 
testified that the rifle fired five miles, and that it was 
called "recoilless" because the "backflash" came out of 
the back end.  He testified that the percussive cannon blasts 
were so loud that the scant ear protection that he had 
(cigarette butts or cotton balls) was knocked out of his 
ears.  He testified that he fired an average of ten to twelve 
rounds per day, but recalls that more than a hundred rounds 
were fired on some days.  He also testified that after his 
release from service he worked in the retail grocery business 
for 30 years, and insisted that he has never experienced the 
kind of noise that he did in Vietnam.

Service medical records (SMRs) indicate that the veteran had 
normal hearing at the time of his discharge from service; 
however, the veteran points out that the doctor simply stood 
behind and asked "can you hear this?" to which the veteran 
responded.  

Compensation and pension (C&P) audiology examination done in 
February 2004 confirms that the veteran currently suffers 
from sensorineural hearing loss hearing loss in each ear, 
with auditory thresholds at 500, 1000, 2000, 3000, and 4000 
frequencies of 25, 20, 25, 40, and 65 in the right ear, and 
25, 20, 30, 75, and 90 in the left ear.  These findings meet 
schedular requirements for a finding of disability.  
38 C.F.R. § 3.385.  Although the examiner noted the veteran's 
exposure to in-service noise trauma, he averred that military 
noise exposure was not responsible for the veteran's 
bilateral hearing loss because such was not documented in 
SMRs.  

The Board also finds the veteran's testimony that his hearing 
loss began in service to be consistent with the circumstances 
(risk factors) of his service.  38 U.S.C.A. § 1154, 38 C.F.R. 
§ 3.303(a).  This finding is supported by competent medical 
evidence from a private audiologist, who avers that the 
veteran's high frequency sensorineural hearing loss was 
caused by acoustic trauma dating back to 1966.  As there is 
an approximate balance in the positive and negative evidence 
regarding the etiology of the veteran's bilateral hearing 
loss, the Board will resolve this issue in the veteran's 
favor.  Accordingly, service connection for bilateral 
sensorineural hearing loss must be granted.  38 C.F.R. §§ 
3.102, 3.303.  

The RO has substantially satisfied the notice and duty to 
assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the appellant 
given the favorable nature of the Board's decision. 


ORDER

Service connection for bilateral sensorineural hearing loss 
is granted.




____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


